DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
The current office action is made responsive to claims filed 09/18/2019. 
Claims 1-21 are pending. A complete action on the merits appears below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-7, 10-15, 17-19, and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2021/0282472 A1 to GUERITEE et al. (herein after “GUERITEE”).
Regarding claim 1, GUERITEE teaches an apparatus (Fig. 1; temperature regulation system, 100) for facilitating fatigue reduction of a user, the apparatus comprising: 
a characteristic identifier (Fig. 1; user device 108) configured to identify at least one personal characteristic item of the user (¶[0176] discusses the user profile information as being input by the user into the user device); and 
a hot-cold stimulus controller (Fig. 1; controller 106) configured to: 
instruct a hot-cold stimulator (Fig. 1; temperature adjusting element 104) to apply a hot stimulus and a cold stimulus to the user in accordance with a stimulus condition (¶[0038] discusses the temperature adjusting element as being any suitable element or device to provide heat or cold to a user); and 
vary, based on the identified at least one personal characteristic item of the user, the stimulus condition of each of the hot stimulus and cold stimulus (¶[0006] discusses the regulation of the temperature as being based on the profile of the user), 
the stimulus condition of each of the hot stimulus and cold stimulus including at least one of: 
one or more parts of the user to which the corresponding one of the hot stimulus and cold stimulus is to be applied (¶[0041] discusses the controller as receiving a temperature at a portion of the body and based on that temperature, providing heat or cold to a given portion of the body);  
a temperature of the corresponding one of the hot stimulus and cold stimulus; and 
an application period of the corresponding one of the hot stimulus and cold stimulus to the user.  
Regarding claim 3, GUERITEE teaches the apparatus according to claim 1, wherein: the at least one personal characteristic item of the user includes at least: a sex of the user (¶[0019] discusses the user profile parameters as being at least one of: thermal sensitivity, age, time of day, season, gender, body fat, size, weight); heat/ cold sensitive information on whether the user is sensitive to heat or cold or is less-sensitive to any of heat and cold (¶[0019] discusses the user profile parameters as being at least one of: thermal sensitivity, age, time of day, season, gender, body fat, size, weight);  poor circulation information on whether the user has poor circulation; a height of the user (¶[0019] discusses the user profile parameters as being at least one of: thermal sensitivity, age, time of day, season, gender, body fat, size, weight); and a weight of the user (¶[0019] discusses the user profile parameters as being at least one of: thermal sensitivity, age, time of day, season, gender, body fat, size, weight).  
Regarding claim 4, GUERITEE teaches the apparatus according to claim 3, wherein: the at least one personal characteristic item of the user includes the sex of the user; and the hot-cold stimulus controller is configured to vary at least one of the temperature and application period of the cold stimulus to the user to thereby cause the cold stimulus to be weaker upon the sex of the user being identified as female as compared with the cold stimulus to the user whose sex is identified as male (¶[0168]- [0179] discusses the quantity as being increased by 0.025 ˚C, this increase causing the trigger temperature related value to decrease, for the gender parameter being male as compared to being female).   
Regarding claim 5, GUERITEE teaches the apparatus according to claim 4, wherein:  the at least one personal characteristic item of the user includes the sex of the user; and the hot-cold stimulus controller is configured to vary at least one of the temperature and application period of the hot stimulus to the user to thereby cause the hot stimulus to be stronger upon the sex of the user being identified as female as compared with the hot stimulus to the user whose sex is male (¶[0061] teaches the trigger temperature related value as corresponding  to the threshold temperature related values plus or minus a quantity which is a function of the user profile information, ¶[0059] such as the gender binary male/female; ¶[0168]- [0179] discusses the quantity as being increased by 0.025 ˚C, this increase causing the trigger temperature related value to decrease, for the gender parameter being male as compared to being female).  
Regarding claim 6, GUERITEE teaches the apparatus according to claim 3, wherein: the at least one personal characteristic item of the user includes at least one of the height and weight of the user;  the characteristic identifier is configured to identify whether the at least one of the height and weight is equal to or more than a corresponding at least one reference value; and the hot-cold stimulus controller is configured to vary at least one of the temperature and application period of the hot stimulus to the user to thereby cause the hot stimulus to be weaker upon the at least one of the height and weight being identified to be equal to or more than the corresponding at least one reference value as compared with the hot stimulus to the user whose at least one of the height and weight is less than the corresponding at least one reference value (¶[0061] teaches the trigger temperature related value as corresponding  to the threshold temperature related values plus or minus a quantity which is a function of the user profile information, ¶[0060] such as the body fat parameter, the body fat parameter being taught as dependent upon both height and weight; ¶[0170]- [0171] discusses the quantity as being increased by 0.025 ˚C, this increase causing the trigger temperature related value to decrease, for the body fat parameter being equal or above 23% for men and 32% for women).  
Regarding claim 7, GUERITEE teaches the apparatus according to claim 3, wherein: the at least one personal characteristic item of the user includes the information on whether the user is sensitive to heat or cold or is less-sensitive to any of heat and cold; and  the hot-cold stimulus controller is configured to: reduce at least the temperature of each of the hot stimulus and cold stimulus to the user upon the heat/ cold sensitive information representing the user being identified to be sensitive to heat as compared with the user whose heat/ cold sensitive information identifies the user as less sensitive to any of heat and cold;  and increase at least the temperature of each of the hot stimulus and cold stimulus to the user upon the heat/ cold sensitive information representing the user being identified to be sensitive to cold as compared with the user whose heat/ cold sensitive information being identified to be less sensitive to any of heat and cold (¶[0061] teaches the trigger temperature related value as corresponding  to the threshold temperature related values plus or minus a quantity which is a function of the user profile information, ¶[0055] such as the thermal sensitivity binary of being sensible to cold/not sensible to cold; ¶[0160]- [0161] discusses the quantity as being increased by 0.025 ˚C, this increase causing the trigger temperature related value to decrease, for the gender parameter being male as not sensible to cold).  
Regarding claim 10, GUERITEE teaches the apparatus according to claim 1, wherein: the stimulus condition of each of the hot stimulus and cold stimulus includes, as a quantitative condition of the corresponding one of the hot stimulus and cold stimulus, at least one of the temperature and application period of the corresponding one of the hot stimulus and cold stimulus to the user; and the hot-cold stimulus controller is configured to: store a reference value of the quantitative condition previously determined for the at least one personal characteristic item of the user; store a variation value for the quantitative condition previously determined for the at least one personal characteristic item of the user; and perform one of: adding, for the quantitative condition, the variation value to the reference value to thereby vary the quantitative condition; and subtracting, for the quantitative condition, the variation value from the reference value to thereby vary the quantitative condition (¶[0008]- [0010] teach the memory unit as storing the at least one threshold temperature related value, the profile information related to a user profile parameter, and the triggering temperature, which is ¶[0020] equal to the threshold temperature related value plus or minus a quantity which is a function of the user activity information and the user profile information).  
Regarding claim 11, GUERITEE teaches the apparatus according to claim 10, wherein: the at least one personal characteristic item of the user includes plural characteristic items of the user; and the hot-cold stimulus controller is configured to: store the reference value of the quantitative condition previously determined for each of the plural characteristic items of the user; store the variation value for the quantitative condition previously determined for each of the plural characteristic items of the user; and perform one of: adding, for the quantitative condition, the variation value of each of the plural characteristic items, the reference value of the corresponding one of the plural characteristic items to thereby vary the quantitative condition; and  subtracting, for the quantitative condition, the variation value of each of the plural characteristic items, from the reference value of the corresponding one of the plural characteristic items to thereby vary the quantitative condition (¶[0008]- [0010] discusses the controlling unit in communication unit in communication with the temperature sensor, the memory unit and the temperature adjustment element, the controlling unit configured to receive the instant temperature, perform a comparison between at least one instant temperature and a triggering temperature related value, and activate the temperature adjustment element to provide heat or cold depending on the result of said comparison. The controlling unit configured to determine the triggering temperature related value based on said threshold temperature related value and user profile information).  
Regarding claim 12, GUERITEE further teaches the apparatus according to claim 11, wherein: the plural characteristic items of the user have a variable order of priority thereamong; and the hot-cold stimulus controller is configured to: select a predetermined number of items in the plural characteristic items from a highest priority in accordance with the order of priority; and  perform one of: adding, for the quantitative condition, the variation value of each of the selected items, the reference value of the corresponding one of the selected items to thereby vary the quantitative condition; and subtracting, for the quantitative condition, the variation value of each of the selected items, from the reference value of the corresponding one of the selected items to thereby vary the quantitative condition (¶[0160] teaches the manner of adjusting trigger temperatures based on user profile information, the information starting with the relation to thermal sensitivity).  
Regarding claim 13, GUERITEE further teaches in accordance with the above rejection of claim 9, the apparatus according to claim 12, wherein:  the plural characteristic items of the user include the hot/ cold sensitive information; and the order of priority is determined such that the hot/ cold sensitive information has the highest order in all the plural characteristic items (¶[0160] teaches the manner of adjusting trigger temperatures based on user profile information, the information starting with the relation to thermal sensitivity).  
Regarding claim 14, GUERITEE teaches the apparatus according to claim 12, wherein: the order of priority of the plural characteristic items of the user is determined for each of seasons; and the hot-cold stimulus controller is configured to: select one of the orders of priority determined for the respective seasons, the selected one of the orders corresponding to a current season; select a predetermined number of items in the plural characteristic items from a highest priority in accordance with the selected order of priority; and perform one of: adding, for the quantitative condition, the variation value of each of the selected items, the reference value of the corresponding one of the selected items to thereby vary the quantitative condition; and subtracting, for the quantitative condition, the variation value of each of the selected items, from the reference value of the corresponding one of the selected items to thereby vary the quantitative condition (¶[0061] teaches the trigger temperature related value as corresponding to the threshold temperature related values plus or minus a quantity which is a function of the user profile information, ¶[0055] such as the thermal sensitivity binary of being sensible to cold/not sensible to cold; ¶[0160]- [0161] discusses the quantity as being increased by 0.025 ˚C, this increase causing the trigger temperature related value to decrease, for the gender parameter being male as not sensible to cold).  
Regarding claim 15, GUERITEE teaches the apparatus according to claim 10, wherein: the quantitative condition includes a predetermined changeable range from an upper limit to a lower limit inclusive, the changeable range being set to be narrower than a settable range of the quantitative condition by the hot-cold stimulus controller; and the hot-cold stimulus controller is configured to vary the quantitative condition within the changeable range from the upper limit to the lower limit inclusive (¶[0160]- [0171] teach a variety of relevant predetermined values, having upper and lower limits based on the relevant described conditions, such as up to 8˚C).  
Regarding claim 17, GUERITEE teaches the apparatus according to claim 1, wherein: the hot-cold stimulus controller is configured to vary at least: the part of the user to which each of the hot stimulus and cold stimulus is to be applied; and the temperature of each of the hot stimulus and cold stimulus for each of the varied parts of the user (¶[0183] teaches the controller as allowing for localized or selective heating or cooling of specific portion of the user’s body to heat).  
Regarding claim 18, GUERITEE teaches the apparatus according to claim 1, wherein: the one or more parts of the user to which each of the hot stimulus and cold stimulus is to be applied are plural parts the hot-cold stimulus controller is configured to: variably select one of the plural parts of the user to which each of the hot stimulus and cold stimulus is to be applied; and exclude one of the plural parts of the user to which each of the hot stimulus and cold stimulus is to be applied; and  stop an application of each of the hot stimulus and cold stimulus to the excluded part for the corresponding application period (¶[0183] teaches the controller as allowing for localized or selective heating or cooling of specific portion of the user’s body to heat).  
Regarding claim 19, GUERITEE teaches the apparatus according to claim 1, wherein:  the hot-cold stimulus controller is configured to vary, by at least one degree, the temperature of each of the hot stimulus and cold stimulus for each of the varied parts of the user (¶[0160]- [0171] teach a variety of relevant predetermined values, having upper and lower limits based on the relevant described conditions, such as up to 8˚C).  
Regarding claim 20, the recited methods are considered inherent with regard to the apparatus as taught by GUERITEE in claims 1, 3-7, 10-11, 14-15, 17, and 19.
Regarding claim 21, the recited computer-readable storage medium (¶[0179]) is considered inherent with regard to the apparatus as taught by GUERITEE in claims 1, 3-7, 10-11, 14-15, 17, and 19.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2021/0282472 A1 to GUERITEE et al. (herein after “GUERITEE”) in view of U.S. Patent Publication No. 2009/0040055 A1 to Hattori (herein after “Hattori”).
Regarding claim 2, GUERITEE teaches the apparatus according to claim 1. 
However, GUERITEE fails to teach the apparatus according to claim 1, wherein: the hot-cold stimulus controller is configured to alternately apply the hot stimulus and cold stimulus to a selected part among the one or more parts of the user.  
HATTORI teaches a thermal stimulation apparatus for vehicles, capable of exerting an effect of reducing fatigue and improving the physical condition of a vehicle occupant (¶Abstract). This thermal stimulation occurs through the use of heating and cooling units (Fig. 5; heating and cooling units 42, 44) located within a vehicle seat’s seat back and seat cushion of (Fig. 5; vehicle seat 12 having a seat back 18 and seat cushion 20). The change in temperature of the vehicle surfaces, which occurs based on the application of the thermal stimulation, enhances the autonomic nerve activity of the occupant, which in turn exerts the effect of fatigue reduction (¶[0012]). The use of both hot and cold stimulus will create a temperature change with an amplitude larger than that of the amplitude created by applying heat stimulus exclusively for the purpose of fatigue reduction. This larger change in temperature will create a greater effect exerted on the occupant, allowing for enhanced fatigue reduction and improved physical condition (¶[0090]).
HATTORI further teaches (Fig. 7; waveform 103) the hot-cold stimulus controller being configured to alternately apply the hot stimulus and cold stimulus to a selected part among the one or more parts of the user.
Therefore, at the effective filing date it would have been obvious to a person having ordinary skill in the art to incorporate the teachings of HATTORI into the device of GUERITEE to produce a device with more effective fatigue reduction and improved physical condition of the occupant. 
Regarding claim 16, HATTORI further teaches the apparatus according to claim 1, wherein: the hot-cold stimulus controller is configured to: individually vary at least one of the temperature and the application period of the hot stimulus as a first quantitative condition by a first changeable width; and individually vary at least one of the temperature and the application period of the cold stimulus as a second quantitative condition by a second changeable width independently (Fig. 7; waveform 103; the hot and cold temperature are shown as alternating, which varies the temperature throughout the application period).  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2021/0282472 A1 to GUERITEE et al. (herein after “GUERITEE”) in view of U.S. Patent Publication No. 2014/0191550 A1 to Katoh et al (herein after “Katoh”).
Regarding claim 8, GUERITEE teaches the apparatus according to claim 3.
However, GUERITEE fails to teach the apparatus wherein: the at least one personal characteristic item of the user includes poor circulation information on whether the user has poor circulation; and the hot-cold stimulus controller is configured to vary at least one of the temperature and application period of the cold stimulus to a waist of the user to thereby cause the cold stimulus to be weaker upon the poor circulation information representing the user having poor circulation as compared with the cold stimulus to the user whose poor circulation information is identified not to have poor circulation.  
Katoh teaches a vehicle sear apparatus including a seat unit supporting mechanism (¶Abstract). Katoh discusses some causes of physical fatigue occurring during vehicle operations, such as the necessary use of muscle strength which contradicts the natural movement of the body. This movement occurring from the waist, as opposed to the movement occurring in vehicle operations, of the arms, shoulders and neck, which are more easily fatigued (¶[0009]). In addition to the muscle fatigue which occurs directly based on the stationary position of the fatigue, Katoh discusses the relationship of the harm to the health, comfortability and likelihood of fatigue of the occupant in relation to the blood circulation of the occupant (¶[0017]). 
Katoh further teaches the relevance of information relating to blood circulation (¶[0017]) as weakened muscles may cause muscle fatigue in the occupant, and adjusting the application of relevant stimulus around the waist to suppress the diseases relevant to poor blood circulation.  
Therefore, at the effective filing date it would have been obvious to a person having ordinary skill in the art to incorporate the teachings of Katoh into the device of Gallagher to account for additional factors which may be relevant to occupant fatigue which controlling a vehicle. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2021/0282472 A1 to GUERITEE et al. (herein after “GUERITEE”) in view of U.S. Patent Publication No. 2017/0334263 A1 to Schumacher et al (herein after “Schumacher”).
Regarding claim 9, GUERITEE teaches the apparatus according to claim 3.
GUERITEE further teaches (¶[0002] the relevance the sun may have on a person’s thermal comfort.
However, GUERITEE fails to teach the apparatus further comprising: an isolation determiner configured to determine whether solar radiation is hitting the user, wherein: the at least one personal characteristic item of the user includes the information on whether the user is sensitive to heat or cold or is less-sensitive to any of heat and cold; and the hot-cold stimulus controller is configured to:  enable variation of the stimulus condition of each of the hot stimulus and cold stimulus upon determination that solar radiation is not hitting the user; and disable variation of the stimulus condition of each of the hot stimulus and cold stimulus upon determination that solar radiation is hitting the user.  
Schumacher teaches a vehicle microclimate system including a microclimate device which may be controlled to achieve the occupant’s personal comfort (¶Abstract).
Schumacher further teaches the device determining a solar load and an occupant’s personal comfort and automatically adjusting the response to the solar load to achieve a desired occupant personal comfort (¶[0052]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Schumacher into the device of GUERITEE to provide a device which will account for the effect the solar load will have on the occupant’s comfort.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY REGAN LANCASTER whose telephone number is (571)272-7259. The examiner can normally be reached Monday-Thursday 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        


/L.R.L./Examiner, Art Unit 3794